Title: To James Madison from Francis Corbin, 25 December 1818
From: Corbin, Francis
To: Madison, James


Dear Sir
The Reeds. Decr. 25th. 1818near White Chimnies Po: Office
Ever since the receipt of your last very kind and flattering letter, I have been so much occupied by executorial and other business, which called me, unexpectedly, to the lower Country, that I have not been able to attend to any thing else, not even to my own health. This has been much impaired by an Influenza, from the pulmonary effects of which I have hardly yet recovered.
Mrs. Corbin and my son Robert are extremely grateful, as I am, for your obliging invitation to them. Nothing could afford greater pleasure to both than to pay their respects to yourself and Mrs. Madison, for whom they have been long accustomed to feel as I feel.
The first has had, for many years, numerous little impediments to her locomotion, and has, at this time, one in her Arms. Until these grow out of her way, her maternal cares will not permit her to leave the domestic fire side.
The second has undertaken, partly for the purpose of acquiring some agricultural knowledge, from experience, the best of all Teachers in this, as in every thing else, and partly to relieve me from the always painful trouble of superintending Overseers, more perplexing than over the Negroes themselves, to be Vice Roy over both for the present year. At the end of it he expects to employ some man, as a Generalissimo, if one competent, and, at the same time, trustworthy, can be found, (a difficult thing in these days!) and then I hope he will be at liberty to indulge himself in the pleasure of paying his respects at Montpelier.

Thus much of this letter I wrote more than seven weeks ago, and have delayed to send it to the Mail that I might inclose to you a few remarks on the state of our Agriculture, of our domestic Slavery, and of our Currency, all of which bear some affinity to one another. The two first lineally, the last collaterally. But the cares of a large Family and the constant interruptions which these, and Plantation affairs occasion, have not allowed me leisure to arrange my thoughts in any order, tho’ I have matter enough, floating in my Brain, to fill a Volume. Indeed I am not quite sure that it would be prudent in me, even if the Community could be benefitted by it, to write any thing, with my name to it, on either topick. For deep rooted prejudices, tho’ as absurd as the Irish custom, formerly, of ploughing Horses by the Tails, are never assailed without danger of incurring popular Odium, and Truth, be it ever so wholesome, is not to be spoken, says the Proverb, at all times. Even he who spoke so much of it, morally, near Eighteen Centuries ago, was obliged to speak it in cautious Parables, and our more modern Philosophers, Voltaire, Hume, Rousseau, Helvetius, “cum maltis aliis,” have been compelled, in like manner, to make their pushes at Superstition, Fable, and Falsehood, with muffled Foils. Whether the time will ever arrive, when we shall be at liberty to think what we please and to speak what we think, is very doubtful. For Prejudice is a Hydra-headed Monster. As fast as we eradicate the old, new ones spring up as inveterate and as hard to be overcome as those that preceded them. Who can say that some Centuries hence there may not prevail in France a Napoleon, and in this Country a Washingtonian, Jeffersonian or Madisonian, in lieu of the Christian, Dispensation? Why not a Napoleon as well as a Mahometan Religion? Why not—but the Book of futurity is a sealed Book.
My Family beg leave to unite with me in presenting the compliments of the Season to Mrs. Madison and yourself, and also that Respect and Esteem for both which they have imbibed from, Dear Sir, Your ever faithful and obliged Hle. Servt
Francis Corbin
